Citation Nr: 1441637	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to June 1991, and served in the U.S. Army Reserve from July 1978 to August 2002, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) which have not been verified.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Buffalo, New York Department of Veteran Affairs (VA) Regional Office (RO).  The case was before the Board in August 2010, April 2012, February 2013, and September 2013, and on each occasion was remanded (by a Veterans Law Judge other than the undersigned) for further development.  It has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that this case was remanded on four previous occasions, but nonetheless finds that (because action mandated in previous remands was not completed) another remand is necessary.

In the August 2010 remand, the Board directed the AOJ to verify all periods of ACDUTRA and INACDUTRA during the Veteran's Reserve service from July 1978 to August 2002 (and to compile a list of such periods).  This was not done.  The Veteran's July 2006 claim places the onset of her hearing loss and tinnitus in August 2000 at Fort Gordon, Georgia (apparently during a period of training).  In a July 2001 treatment record, she reported noticing hearing loss and tinnitus in October 1999 after she was "back from camp."  In a June 2003 statement, she reported "ringing in [her] ears" in July 1999 after her Reserve unit was exposed to toxic waste or odors.  In August 2010 written argument, the Veteran's representative contended that her tinnitus began during a period of ACDUTRA.  Several treatment records also indicate the onset of hearing loss and tinnitus occurred in September 1999.  Private audiograms show right ear hearing loss (as defined in 38 C.F.R. § 3.385) was first noted in November 1999, and has been present since.  Since December 2001, there are multiple clinical notations of bilateral hearing loss.  Notably, the May 2012 and April 2014 examiners both cite (as rationale for their opinions against the Veteran's claim), in part, to the fact that the Veteran's hearing loss and tinnitus were first noted years after separation.  Such rationale would be moot should evidence obtained on remand show the disability was incurred during a period of ACDUTRA or INACDUTRA.  Consequently, verification of the periods of ACDUTRA and INACDUTRA is critical, and must be completed, as it may be outcome-determinative.  

In addition, the Veteran was examined in conjunction with the present appeal in May 2012 (with May 2013 addendum opinion) and in April 2014.  However, while the evidence clearly shows the Veteran currently has a bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385), the matter of the etiology of both her hearing loss and tinnitus requires further development.  She has alleged that the disabilities might be related to environmental exposures in Southwest Asia; the only medical opinion in the record (in May 2013) on that matter states that "current medical literature doesn't support that the type of chemical exposure the Veteran had would cause hearing loss and tinnitus later in life."  The rationale provided is too general/nonspecific to be accorded substantial probative value.  Notably, the most recent (April 2014) examination report does not include an opinion regarding chemical exposure as directed in the September 2013 remand.  

Moreover, the Veteran's May 2012 examination report includes a negative opinion (regarding a nexus between the Veteran's hearing loss and service directly), citing that her service separation examination found normal audiometry.  It is well-established in case law that service connection for hearing loss disability is not precluded by normal (or the absence of) audiometry at separation.  See Hensley v. Brown; 5 Vet. App. 155 (1993).  Therefore, that opinion is also inadequate for rating purposes.  The April 2014 VA examiner does not provide an opinion regarding a nexus between the Veteran's hearing loss and her service, but addresses only the Veteran's contention that her hearing loss disability may also be related to anti-malaria medication she took while in Southwest Asia (as hearing loss is a potential side effect).  The provider also based his negative nexus opinion regarding tinnitus on the fact that the Veteran denied significant noise exposure during service.  However, as is noted at the beginning of the examination report (and in other evidence in the record), the Veteran suffers from some memory loss, and other medical evidence in the record (to include the May 2012 examination report) includes reports of exposure to weapons, generator, truck, and aircraft noise during her deployment to Southwest Asia.  Her service personnel records also show that while in Southwest Asia she was assigned to the 365th Evac Hospital which, in part, supported aeromedical evacuations (and likely exposed her to aircraft-related noise trauma).  Thus, it does not appear that the April 2014 examination report was based on a thorough review of the record as was required.  Accordingly, a new examination to secure a medical opinion based on a more complete review of/familiarity with the entire record is necessary.

Finally, the record shows the Veteran regularly receives VA treatment for her disabilities, and the most recent record of such is dated in August 2013.  Records of any VA treatment she has received for hearing loss and tinnitus since are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to verify the Veteran's periods of ACDUTRA and INACDUTRA during her service in the Army Reserves in the years 1999 and 2000; arrange for all further development necessary; and readjudicate the issues of service connection for hearing loss and tinnitus to encompass whether such disabilities were incurred or aggravated during a period of ACDUTRA or INACDUTRA.  She should be advised of the determination and afforded opportunity to respond.

2. The AOJ should also ask the Veteran to identify the environmental exposures she alleges she experienced during her service in Southwest Asia (and to describe the toxic waste or odors she was exposed to during Reserve duty in July 1999).

3. The AOJ should obtain complete copies of clinical records of all VA evaluations and/or treatment the Veteran has received for hearing loss and tinnitus since August 2013.

4. Then, the AOJ should arrange for the Veteran to be examined by an otologist to determine the likely etiology of her bilateral hearing loss and tinnitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's current bilateral hearing loss and/or tinnitus are related to her exposure to weapons noise (with hearing protection), or to generator, engine, or aircraft noise (allegedly without hearing protection), during service?

b. Is it at least as likely as not (a 50 percent or better probability) that her hearing loss and/or tinnitus are related to exposure to noise, injuries, or exposure to toxic waste or odors during a period of ACDUTRA OR INACDUTRA?

c. Is it at least as likely as not (a 50 percent or better probability) that her hearing loss and/or tinnitus are related to environmental exposures during her service in Southwest Asia?

5. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

